DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a portable telepresence apparatus coupled to a remote station that has a station monitor, a station camera, a station speaker and a station microphone, the portable telepresence apparatus comprising: a hand held housing; a first camera coupled to a first face of said housing; a monitor that is coupled to said first face of said housing and simultaneously displays a first image captured by the first camera and a station image captured by the station camera; a speaker that is coupled to said housing and generates a sound provided through the station microphone; a microphone coupled to said housing; a battery coupled to said housing; a wireless transceiver coupled to said housing; and a viewfinder screen coupled to a second face of said housing, wherein the monitor and the viewfinder face 

      Citation of Prior Art
2.	In view of (US2009/0185792) Braunstein discloses a player and recorder having a digital viewfinder with a display to allow a user to view images in a target area to be captured in a digital video footage and recorded in an internal memory e.g. dynamic RAM. A video compression component compresses size of the footage. A direct current power source powers the viewfinder, the memory, a processing unit e.g. micro-controller, a wireless fidelity (Wi-Fi) module, a digital video image sensor e.g. complementary MOS sensor, and a digital audio sensor. A camera body houses the sensors, the unit, the memory, and the module. The camera body houses the digital video image sensor, the processing unit, the memory, the wireless fidelity (Wi-Fi) module, and the digital audio sensor, thus allowing a user to capture, store, and share digital videos, using a single portable unit (see fig. 3, ¶ 0056-0058).

In view of (US 2007/0057866) Lee discloses a terminal having a transceiver for transmitting and receiving images, camera units for capturing the images, and display units for displaying the captured images. A storage unit stores the captured images, and a controller controls the mobile terminal such that received, captured, and stored images are displayed on any one of the display units, where one of the images is displayed partially on the display unit and partially on the display unit. The controller controls the mobile terminal such that received, captured, and stored images are 

In view of (US 7,761,185) Wang discloses a system having a mobile robot (12) such as RP-6 (RTM: Mobile robotic platform) and RP-7 (RTM: Mobile robotic platform), with a robot camera that captures an image. A remote control station is connected to the mobile robot. A remote station monitor displays the image captured by the robot camera. A remote station camera captures an image that is displayed by a robot monitor. A patient monitor displays patient information captured by the robot camera to provide to the remote station. The system allows the mobile robot to project the presence of the physician while reviewing medical information of the patient, thus providing tele-presence of the physician and avoiding medical assistant (see fig. 1, col. 2, lines 40-60). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651